UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1399


BILLY MCDOWELL,

                  Plaintiff - Appellant,

          v.

NUCOR BUILDING SYSTEM,

                  Defendant – Appellee,
          and

JOHN HUTTO,

                  Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:10-cv-00172-MBS)


Submitted:    August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy McDowell, Appellant Pro Se. Lisa Michelle Guerra, John K.
Linker, Jeffrey S. Mayes, ALANIZ AND SCHRAEDER, Houston, Texas;
Nosizi Ralephata, John Smith Wilkerson, III, TURNER, PADGET,
GRAHAM & LANEY, PA, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy    McDowell      appeals     the     district    court’s      order

adopting   the    magistrate      judge’s    report     and    granting     summary

judgment   for     Nucor    Building         System     in     this     employment

discrimination case.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         McDowell v. Nucor Bldg. Sys., No. 3:10-

cv-00172-MBS     (D.S.C.   Feb.    29,   2012).        We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2